Per Curiam:
The order should be modified by requiring, as a condition of ordering the reply, that the case retain its place on the calendar as of the present date of issue and taped when reached without further notice of trial, and as so modified the order should be affirmed, with ten dollars costs and disbursements to the respondent. Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order modified as indicated in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Settle order on notice.